  Case 3:20-cv-01203-D Document 50 Filed 08/02/21                   Page 1 of 1 PageID 1132



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

COLIN SKARIA,                                  §
                                               §
                       Plaintiff,              §
                                               §
VS.                                            §     Civil Action No. 3:20-CV-1203-D
                                               §
ABBOTT LABORATORIES INC., et al.,              §
                                               §
                       Defendants.             §

                                             ORDER

       The parties’ August 2, 2021 joint motion to continue trial setting is granted, and this case is

reset to the court’s two-week civil docket of Monday, April 18, 2022.

       N.D. Tex. Civ. R. 40.1 provides that “[u]nless the presiding judge orders otherwise, the

granting of a motion for continuance will not extend or revive any deadline that has already expired

in a case.” Therefore, any relief from an expired deadline must be obtained by motion or agreed

order (subject to court approval). Unexpired deadlines based on the prior trial setting, however, are

hereby reset so that the parties shall now comply with them on the basis of the new setting.

       SO ORDERED.

       August 2, 2021.



                                              _________________________________
                                              SIDNEY A. FITZWATER
                                              SENIOR JUDGE
